United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.D., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0301
Issued: April 1, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 8, 2015 appellant filed a timely appeal from a July 7, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an episode of
atrial fibrillation in the performance of duty.
FACTUAL HISTORY
On October 8, 2014 appellant, then a 63-year-old compensation claims examiner, filed a
traumatic injury claim (Form CA-1) alleging that she sustained chest pressure on September 24,
1

5 U.S.C. § 8101 et seq.

2014 after a claimant she telephoned allegedly became verbally abusive and called her a racist.
She stopped work within hours of the incident and returned to work on October 6, 2014.
In a November 3, 2014 letter, OWCP advised appellant of the evidence needed to
establish her claim, including factual evidence corroborating the September 24, 2014 incident,
medical evidence containing a definite diagnosis, and her physician’s explanation of how and
why the identified work factors would cause the diagnosed condition. It afforded appellant 30
days to submit such evidence.
In response, appellant submitted a statement dated November 17, 2014. She noted that
she called a claimant at approximately 5:30 p.m. on September 24, 2014, at the end of the work
shift, as he was known to be abusive to claims examiners. Appellant alleged that during the
September 24, 2014 telephone call, the claimant “went into a tirade,” accused appellant of
favoring “Mexican buddies and immigrants,” losing his paperwork, and being a racist. She then
ended the conversation. Appellant shut down her computer and walked to the elevator. She
described feeling like she was “pulling a bag of bricks” when walking, with “fullness pressure
sensations” in her chest. When appellant arrived home, her husband insisted on taking her to a
hospital walk-in center where she was evaluated, then referred to the cardiac unit of a second
hospital. She asserted that she had no prior history of a cardiac condition, hypertension,
coronary artery disease, or psychiatric condition. Appellant noted that prior to an April 2007
shoulder surgery, she was evaluated for possible bradycardia but was not formally diagnosed or
treated.
Appellant provided telephone memoranda (CA-110 forms) dated June 19, July 10 and 17,
September 2, 24, and 25, 2014 documenting calls to and from the claimant. The other claims
examiners who spoke with the same particular claimant in June and July, 2014 described him as
angry and complaining. Appellant spoke to the claimant on September 2 and 24, 2014, and
described him in the memoranda as irate and complaining. She noted in the September 24, 2014
memorandum that the claimant called her a racist, contacted news media, and filed a complaint
against her.
Appellant also provided medical evidence. Dr. Tuan-Anh Vu, a physician Boardcertified in emergency medicine, evaluated her at 9:31 p.m. on September 24, 2014. He
diagnosed atrial fibrillation with acute chest pain. Appellant also submitted September 27, 2014
hospital discharge instructions for atrial fibrillation.
In a November 5, 2014 report, Dr. Alfred C. Burris, an attending Board-certified
cardiologist, noted that appellant’s heart rhythm converted spontaneously to sinus rhythm while
she was hospitalized. He related appellant’s account of a “stressful setting at work” due to “a
client who was very demanding and very irate” during a telephone call the day of her
hospitalization. Dr. Burris explained that atrial fibrillation “is tied in with stress.” He opined
that it did “appear that the job stress may have aggravated and definitely contributed to the
episode of atrial fibrillation.” Dr. Burris advised appellant to avoid stressful settings as much as
possible. He held her off work from September 25 to October 6, 2014.
By decision dated December 4, 2014, OWCP denied the claim finding that the medical
evidence did not establish causal relationship. It accepted that the September 24, 2014 telephone

2

conversations occurred as alleged. However, appellant’s physicians did not explain how and
why these work factors would cause atrial fibrillation. OWCP found that Dr. Burris’ opinion
was speculative and equivocal in nature.
Appellant disagreed and requested a hearing, held April 17, 2015. At the hearing, she
noted that, after the September 24, 2014 telephone call at the end of her work shift, she
experienced fatigue, but drove herself home. Appellant spoke with her husband, and had a
sensation that she could not breathe freely. Her brother then stopped by her house and remarked
that she did not look well. At that point appellant’s husband took her to the hospital where she
remained overnight. In the morning she was transferred to a second hospital where she was
diagnosed with atrial fibrillation. Appellant was discharged two days after she reported to the
emergency room. She stated that she had no history of atrial fibrillation prior to September 24,
2014 and had no subsequent episodes. Appellant remained off work for one week to consult a
specialist, who released her to work.
Following the hearing, appellant submitted an April 8, 2015 report from Dr. Burris.
Dr. Burris noted that appellant had a normal cardiac workup in 2007 prior to undergoing
shoulder surgery. He reiterated appellant’s account of the September 24, 2014 telephone call,
the onset of chest pain, and hospitalization. Dr. Burris characterized her cardiac workup as
“essentially negative.” He noted that appellant had no chest pain or documented arrhythmias
since her discharge from the hospital on September 27, 2014. Dr. Burris opined that it therefore
seemed “clear that the stressful environment that day at work created an excessive amount of
adrenaline from her conversation with the above-referenced client. It does appear that this
increased adrenaline triggered the electrical atrial fibrillation activity.”2
By decision dated and finalized July 7, 2015, an OWCP hearing representative affirmed
the December 4, 2014 decision, finding that causal relationship had not been established. He
found that the September 24, 2014 telephone call occurred at the time, place, and in the manner
alleged. However, the medical evidence remained insufficient to establish that the telephone call
caused or contributed to the incident of atrial fibrillation. The hearing representative found that
Dr. Burris failed to provide adequate medical reasons for supporting causal relationship. Rather
he noted the temporal relationship between the onset of atrial fibrillation and the September 24,
2014 telephone call.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA; that the claim was filed within the applicable
time limitation; that an injury was sustained while in the performance of duty as alleged; and that
any disability and/or specific condition for which compensation is claimed are causally related to

2

Appellant also provided a copy of her position description, and a December 30, 2014 statement from her
husband corroborating that appellant complained of chest pain after arriving home from work on
September 24, 2014. He then took her to the hospital walk-in center.

3

the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered
conjunctively. First, the employee must submit sufficient evidence to establish that he or she
actually experienced the employment incident that is alleged to have occurred.5 An employee
has not met his or her burden of proof in establishing the occurrence of an injury when there are
such inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.6
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.7
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
Appellant claimed that she sustained atrial fibrillation on September 24, 2014 when
speaking by telephone to an irate claimant. OWCP accepted that the September 24, 2014
telephone call occurred as alleged, but denied the claim as causal relationship was not
established.
In support of her claim, appellant submitted reports from Dr. Burris, an attending Boardcertified cardiologist. Dr. Burris related appellant’s account of the September 24, 2014
telephone call with the subsequent onset of chest pressure and fullness. On November 5, 2014
he commented that it did “appear that the job stress may have aggravated and definitely
contributed to the episode of atrial fibrillation.” This opinion is speculative in nature, and is
therefore insufficient to meet appellant’s burden of proof.9 In an April 8, 2015 report, Dr. Burris
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

S.N., Docket No. 12-1222 (issued August 23, 2013); Tia L. Love, 40 ECAB 586, 590 (1989).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

Solomon Polen, 51 ECAB 341 (2000).

9

Ricky S. Storms, 52 ECAB 349 (2001).

4

opined that because appellant only experienced one episode of atrial fibrillation close to the time
of the September 24, 2014 telephone call, that it appeared that increased adrenaline from stress
triggered atrial fibrillation. The Board has held, however, that a temporal relationship alone is
insufficient to establish causal relationship.10 Dr. Burris did not specify if any clinical findings
or laboratory studies during appellant’s hospital stay confirmed his theory of increased
adrenaline. In the absence of such rationale, his opinion is insufficient to meet appellant’s
burden of proof.11
OWCP advised appellant by November 3, 2014 letter of the necessity of providing her
physician’s well-reasoned opinion explaining how and why work factors would cause the cardiac
episode. As appellant did not submit such evidence, OWCP properly denied the claim.
On appeal, appellant contends that Dr. Burris provided sufficient rationale to meet her
burden of proof to establish the asserted causal relationship between the September 24, 2014
telephone call and the episode of atrial fibrillation. She cites Dr. Burris’ theory that work stress
created excess adrenaline that triggered atrial fibrillation. Appellant also quotes the Board’s
holdings in Beth P. Chaput,12 Glenn C. Chasteen,13 and Arnold Gustafson,14 that, if work factors
contributed to the development of a condition in any way, the condition should be considered
compensable under FECA. However, the present case is distinguished from these cited decisions
because appellant has not submitted rationalized medical evidence establishing that the
September 24, 2014 telephone call contributed in any way to the onset of atrial fibrillation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained an episode of atrial fibrillation in the performance of duty.

10

Louis R. Blair, Jr., 54 ECAB 348 (2003).

11

Deborah L. Beatty, 54 ECAB 340 (2003).

12

37 ECAB 158 (1985).

13

42 ECAB 493 (1991).

14

41 ECAB 131 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 7, 2015 is affirmed.
Issued: April 1, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

